DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 refers to “a fixing position”; claim 1 already defines a fixing position. If this is the same fixing position it should be referred to as “the fixing position.” For the purposes of examination it will be treated as such but correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rao (US 2018/0235520).
Regarding claim 1, Rao discloses an injector for transcutaneously introducing a sensor into a patient, the injector comprising: a cannula (element 2502), a base element (element 704), a sliding element arranged displaceably on the base element adapted for transcutaneously introducing the cannula into the patient in an injection direction (element 2710), an ejection element configured to automatically pull the cannula out of the patient counter to the injection direction in an ejection operation (element 1104), a locking element for the ejection element that, in a delivery state, locks the ejection element in an energy-charged state (paragraphs [0123], [0126]-[0128]), wherein the sliding element and the locking element are configured to interact indirectly or directly with one another such that, in an injection state in which the cannula is introduced transcutaneously into the patient, the locking element for the ejection element is configured to release in order to automatically start the ejection operation (paragraphs [0086], [0126]-[0128]), and the locking element is configured to be fixable on the base element in a “fixing position” (any stationary position is a “fixing position” absent any more specific definition) and configured to be displaceable on the base element counter to the injection direction in an ejection position (paragraphs [0126]-[0127], element 4114 is released and moves away from the direction of injection during the “ejection” action).  
Regarding claim 2, Rao further discloses that the cannula is arranged in a distal end region on a “cannula upper part” of the injector, the “cannula upper part” is arranged on the base element so as to be displaceable in the injection direction, and the ejection element is configured to interact with the cannula upper part such that the “cannula upper part” is displaceable counter to the injection direction by the ejection element (paragraphs [0126]-[0128]).  
Regarding claim 4, Rao further discloses that the locking element is arranged on the base element so as to be rotatable, and is configured to be transferable from the fixing position into the ejection position by rotation of the locking element (paragraphs [0130]-[0132]).  
Regarding claim 5, Rao further discloses that the locking element is arranged between the ejection element and the “cannula upper part” such that a force is transmittable in the ejection direction to the “cannula upper part” via the locking element by the ejection element (paragraphs [0126]-[0128]; figures 12A-12D).  
Regarding claim 6, Rao further discloses that the ejection element comprises an ejection spring (element 1104).  
Regarding claim 7, Rao further discloses that the ejection spring is “securable” in a tensioned or compressed state by the locking element (paragraphs [0086], [0126]-[0128]).  
Regarding claim 8, Rao further discloses that the “cannula upper part” has a central element on which the cannula is arranged and has at least one guide extension, and the base element has at least one guide wall with a guide slot for the guide extension of the cannula upper part, configured for guiding the cannula upper part in the injection direction (paragraphs [0083], [0105]).  
Regarding claim 9, Rao further discloses that the guide extension penetrates the guide wall of the base element, and the sliding element is configured to engage on the guide extension on that side of the guide wall which faces away from the central element of the cannula upper part (paragraph [0105]).  
Regarding claim 10, Rao further discloses that at least one of the base element or the sliding element have at least one bevel which is arranged such that,20 5536376-1LBP-PT348(30628-P-US)during the injection operation, rotation of the sliding element relative to the base element takes place in a proximal end region when the sliding element is displaced in the injection direction (paragraph [0130], [0131]).  
Regarding claim 11, Rao further discloses that the sliding element and the locking element have corresponding contact surfaces which are arranged such that, by rotation of the sliding element, the ejection element is released from a fixing position (paragraph [0130], [0131]).  
Regarding claim 12, Rao further discloses that the locking element has an extension and the sliding element has a corresponding guide surface (paragraphs [0130]-[0132]).  
Regarding claim 13, Rao further discloses that the base element and the sliding element have corresponding guide elements which are configured such that the sliding element is rotatable relative to the base element only in the proximal end region (paragraphs [0130]-[0132]).  
Regarding claim 14, Rao further discloses that the cannula is arranged in a “distal end region” on a “cannula upper part” of the injector, the “cannula upper part” is arranged on the base element so as to be displaceable in the injection direction, the ejection element is configured to interact with the “cannula upper part” such that the “cannula upper part” is displaceable counter to the injection direction by the ejection element, and the sliding element has guide slots for the guide extension of the “cannula upper part”, said guide slots being arranged in such a manner that, after rotation of the sliding element in the proximal end region, the “cannula upper part” is displaceable counter to the injection direction (paragraphs [0130]-[0132]).  
Regarding claim 15, Rao further discloses a bevel on the sliding element at a proximal end of the guide slots (paragraphs [0130]-[0132]).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rao in view of Pace (US 2013/0150691).
Rao does not disclose the injector further including a counterforce spring between the base element and sliding element; Pace teaches an injector for transcutaneously introducing a sensor into a patient comprising a cannula (element 1102), a base element (element 318)), and a sliding element arranged displaceably in the base element (element 408) that is adapted for transcutaneously introducing the cannula into the patient in an injection direction (figures 11A-E),wherein the injector has a counterforce spring which is arranged between the base element and the sliding element that acts counter to a displacement of the sliding element in the injection direction (paragraph [0089]). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have made the device of Rao with a counterforce spring, as taught by Pace, in order to assist in preventing accidental actuation of insertion. 

Response to Arguments
Applicant's arguments filed 13 April 2022 have been fully considered but they are not persuasive.
Regarding the art rejections under Rao, Applicant’s remarks assume that elements 1524 are the locking elements and focus on whether these specific elements are fixed on the base; as this is not the case, Applicant’s remarks are entirely unpersuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN E TOTH whose telephone number is (571)272-6824. The examiner can normally be reached Mon - Fri 9a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on 571-272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAREN E TOTH/Examiner, Art Unit 3791                                                                                                                                                                                                        /CHRISTIAN JANG/Primary Examiner, Art Unit 3791